Citation Nr: 0433803	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  00-22 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 28, 2000 
for an award of additional compensation based on the 
veteran's spouse being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO awarded an increase in the veteran's 
compensation benefits based on his spouse being in need of 
regular aid and attendance, effective May 30, 2000.  The 
veteran perfected an appeal as to the matter of the effective 
date assigned for the increase in compensation benefits.

This case was previously before the Board in May 2001, at 
which time the Board awarded an earlier effective date, 
January 28, 2000 for the award of increased compensation 
based on the veteran's spouse being in need of regular aid 
and attendance.  The veteran appealed the Board's May 2001 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a joint motion 
submitted by representatives of the veteran and the Secretary 
of veterans Affairs, in a December 2001 order the Court 
vacated that part of the Board's May 2001 decision which 
denied an effective date earlier than January 28, 2000 for 
additional compensation for aid and attendance of the 
veteran's spouse.  The case was remanded to the Board for 
further consideration.

By decision dated in July 2002, the Board again denied the 
claim.  The veteran appealed to the Court.  In July 2003, the 
Court granted a joint motion to vacate the Board's decision 
and to remand the matter for readjudication.  The Board, in 
January 2004, remanded the case to the RO.  In July 2004, the 
RO issued a supplemental statement of the case (SSOC) which 
denied the claim.  The case is again before the Board for 
appellate consideration.




FINDINGS OF FACT

1.  The veteran initially claimed entitlement to an increase 
in his compensation benefits based on his spouse being in 
need of regular aid and attendance on January 28, 2000.

2.  The evidence establishes that as of January 25, 2000, the 
veteran's spouse was a patient in a nursing home requiring 
skilled nursing care.


CONCLUSION OF LAW

Entitlement to an effective date prior to January 28, 2000 
for the award of increased compensation is not shown.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.401 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than January 28, 
2000 for an award of additional compensation based on the 
need of his spouse for regular aid and attendance.

As noted in the Introduction, this case was remanded by the 
Court in July 2003 pursuant to a joint motion for remand.  
The joint motion will be addressed at some length below.

In the interest of clarity, the factual background of this 
case will be set forth. The pertinent law and regulations 
will then be briefly reviewed.  Finally, the Board will 
analyze the veteran's claim and render a decision.



Factual background

The veteran initially claimed entitlement to VA compensation 
benefits in July 1950, at which time he reported being 
married to his current spouse.  That claim was denied by the 
RO in September 1950 on the basis that his claimed 
disabilities were not shown to be related to service.  In 
July 1987, the veteran submitted a claim for non-service 
connected pension benefits, when he again reported being 
married to his current spouse.  That claim was denied in July 
1987 based on excessive income.

The veteran initially claimed entitlement to compensation 
benefits for a psychiatric impairment in September 1989.  He 
again stated that he was married to his current spouse.  The 
RO denied entitlement to compensation benefits for a 
psychiatric condition in September 1989 because the evidence 
did not show that the veteran's manic-depressive disorder was 
related to his military service.  The veteran did not appeal 
that decision.

The veteran again claimed entitlement to compensation 
benefits for a psychiatric disorder on October 31, 1990.  He 
again reported being married to his current spouse.  In a 
December 15, 1990, letter, the veteran stated "I cannot 
afford proper living conditions for me and my wife - who is 
very ill. . . .[Our son] died 13 years ago and my wife and 
myself have had a bad time of it - physically - mentally & 
financially. . . ." The RO denied that claim in April 1991 
and the veteran appealed the denial.  Following multiple 
decisions and remands by the Board and the Court, in a 
December 1999 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD).

During the pendency of the PTSD claim, statements submitted 
by the veteran in support of his claim for service connection 
indicate that in February 1993 and July 1993 he stated that 
his wife was completely disabled.  In April 1995, he again 
reported that his wife was disabled.  References in his 
medical records indicate that he and his spouse continued to 
cohabit through at least August 1995.

Following the grant of service connection and the assignment 
of the 50 percent rating for PTSD in December 1999, the RO 
informed the veteran that additional compensation benefits 
could be paid for a dependent spouse, and provided him a VA 
Form 21-686c, Declaration of Status of Dependents.  The 
veteran signed that document on January 25, 2000 and it was 
received at the RO on January 28, 2000.  
In the Declaration of Status of Dependents form the veteran 
reported that he and his spouse were temporarily not living 
together, in that she was a patient in a nursing home.  On 
May 30, 2000, the RO received a letter from the veteran's 
attorney in which the attorney indicated that the veteran was 
claiming entitlement to aid and attendance benefits for his 
spouse.  With that letter the RO received a report dated 
January 25, 2000 from the Director of Admissions of the 
nursing home showing that the veteran's spouse was then a 
patient at the nursing home and required 24 hour daily 
skilled nursing care.

In an August 2000 rating decision the RO increased the 
veteran's disability compensation benefits due to his having 
a dependent spouse who was in need of regular aid and 
attendance.  The RO assigned an effective date of May 30, 
2000 for the increase in compensation benefits, based on the 
date of receipt of the letter from the veteran's attorney.  
The veteran perfected an appeal as to the effective date for 
the increase in compensation benefits.  

In a May 2001 decision, the Board awarded an earlier 
effective date, January 28, 2000 (the date of receipt of the 
VA Form 21-686c, Declaration of Status of Dependents), for 
the award of increased compensation based on the veteran's 
spouse being in need of regular aid and attendance.  The 
veteran appealed the Board's May 2001 decision to the Court.  
As the result of a joint motion submitted by the parties, in 
a December 2001 order the Court vacated that part of the 
Board's May 2001 decision which denied an effective date 
earlier than January 28, 2000 for additional compensation for 
aid and attendance of the veteran's spouse.  In essence, the 
joint motion found that the Board's May 2001 decision should 
have included consideration of the provisions of 38 C.F.R. 
§ 3.400(o)(2).  The case was remanded to the Board for 
further consideration.

By decision dated in July 2002, the Board discussed 38 C.F.R. 
§ 3.400(o)(2) at length; the Board ultimately determined that 
an effective date earlier than January 28, 2000 was not 
warranted.  The veteran appealed to the Court.  In July 2003, 
the Court vacated the July 2002 Board decision and remanded 
the matter for readjudication consistent with a joint motion 
filed in July 2003.  In the July 2003 joint motion, the 
parties agreed that the December 15, 1990 letter submitted by 
the veteran constituted an informal claim for spousal aid and 
attendance.  As such, the joint motion instructed the Board 
to ensure that the record was sufficiently developed to 
determine when the veteran's wife became in need of aid and 
attendance.  

In a November 2003 affidavit, the veteran listed his wife's 
disabilities and stated that she has required around the 
clock care, initially by family members and ultimately 
professional care at the Glenview Terrace Nursing Center, 
since their son died in 1976.

In January 2004, the Board remanded the case to the Veterans 
Benefits Administration (VBA) for compliance with the terms 
of the July 2003 joint motion.  In its remand, the Board 
noted the veteran's November 2003 affidavit, but found that 
while the medical evidence of record confirmed that the 
veteran's spouse is in need of aid and attendance, it did not 
indicate when she became in need of aid and attendance.  As 
such, VBA was instructed to contact the veteran in order to 
obtain medical evidence to determine when his spouse 
initially required aid and attendance of another person.  

In a letter dated April 28, 2004, the RO requested that the 
veteran submit and/or identify medical evidence showing that 
his spouse required aid and attendance prior to January 28, 
2000.  A copy was provided to the veteran's attorney.  No 
additional evidence was received.  In July 2004 the RO issued 
a SSOC which continued to deny the claim.  In September 2004 
the veteran's attorney submitted additional argument for the 
Board's consideration.  The claims folder was returned to the 
Board.  

Relevant law and regulations

Aid and attendance - spouse

Additional compensation is provided for a married veteran 
receiving compensation at the 30 percent rate or greater 
whose spouse is in need of regular aid and attendance.  See 
38 U.S.C.A. § 1115(1)(E).

A veteran's spouse will be considered in need of regular aid 
and attendance if she: (1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) Is a patient in a nursing home because of mental 
or physical incapacity; or (3) Establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a) (inability to dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of special 
prosthetic/orthopedic appliances with the aid of another; 
inability to feed self; inability to attend to wants of 
nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect from hazards/dangers 
incident to daily environment).  38 C.F.R. § 3.351(c) (2003).

Effective dates

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002).

The applicable regulation provides that for claims granted 
for additional compensation for aid and attendance of a 
spouse, the effective date of such an award will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  There is one exception to the rule under this 
regulation; specifically, when an award of disability 
compensation based on an original claim or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, additional disability compensation payable to a 
veteran by reason of the veteran's spouse's need for aid and 
attendance shall also be awarded for any part of the award's 
retroactive period for which the spouse's entitlement to aid 
and attendance is established.  38 C.F.R. 
§ 3.401(a)(3) (2003).

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The record reflects that there has been no additional 
objective evidence added to the claims file since the January 
2004 Board remand.  The only evidence received has been 
argument from the representative, entitled "Additional 
Argument in Support of Appeal" (hereinafter Additional 
Argument), dated September 3, 2004.  In that document, the 
attorney argues that the April 28, 2004 letter from the RO to 
the veteran requesting additional information and evidence 
does not satisfy the notice requirements of the Veterans 
Claims Assistance Act of 2000.  In the alternative, he 
maintains that the veteran's November 2003 affidavit is 
sufficient evidence to grant the claim.  

The Board will address the attorney's first argument, as well 
as others raised in his September 2004 submission, in its 
discussion of VA's duties under the Veterans Claims 
Assistance Act of 2000.  The issue of whether the veteran's 
November 2003 affidavit constitutes sufficient evidence to 
grant the claim will be addressed in the merits discussion 
section following thereafter.  



Initial matter - the VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  It is undisputed that the provisions of 
the VCAA are applicable here.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

With respect to VCAA notice, the Board initially observes 
that both its May 16, 2001 (pages 6-7) and July 30, 2002 
(pages 11-13) contained discussions as to VCAA compliance.  
Neither of the subsequent joint motions, as adopted by the 
Court in its December 2001 and July 2003 orders, mentioned 
any defect in VCAA notice compliance.  

It appears to be the law of the case here that the VCAA has 
been complied with.    
Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under 
the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case]. It is unclear 
to the Board how the VCAA can be satisfied in connection with 
two pervious appeals to the Court but then somehow not be 
satisfied.  Moreover, the Board is aware of the Court's 
stated interest in conservation of judicial resources and in 
avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"].  Under the circumstances 
here presented, the Board believes that previous VCAA 
compliance can somehow "regress" over time into 
noncompliance and that this matter need be revisited.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that anything after the most recent Court order 
in July 2003 need be examiner in light of the VCAA, the Board 
will do so.  As a practical matter, this means the April 2004 
letter to the veteran. 

(i.) Content of notice

The Court's decision in Pelegrini v. Principi, 17 Vet. App 
412 (2004) held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

After having carefully reviewed the record on appeal, and for 
reasons expressed below, the Board has concluded that the 
requirements of the VCAA as to notice have been effectively 
satisfied.  

The record reflects that the RO informed the veteran of VA's 
duty to assist him in the development of his claim in the 
letter dated April 28, 2004.  There is no indication that the 
veteran did not receive that letter.  On the contrary, the 
veteran's attorney is well aware of the letter and argues 
that the April 2004 letter does not satisfy VA's obligations 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
See Additional Argument, dated September 3, 2004, pgs. 11-25.  
For reasons expressed below, the Board disagrees.  

As an initial matter, the Board observes that the July 2003 
joint motion, as adopted by the Court, was limited to the 
matter of development of the record "to determine when the 
veteran's wife became in need of aid and attendance."  
[Joint motion, page 2].  The joint motion was signed by the 
veteran's attorney on July 7, 2003.  Thus, the veteran 
through his attorney knew full well what was required prior 
to the Board's January 2004 remand, which specifically 
discussed the matter, and prior to the issuance of the April 
2004 letter by the RO.   

In the April 2004 letter from the RO, the veteran was 
informed that in order to support his appeal for an earlier 
effective date for aid and attendance he would need medical 
evidence showing that his spouse "needs the aid and 
attendance of another person in performing her activities of 
daily living; she is severely visually impaired; or she is 
permanently housebound."  See April 28, 2004 letter, pg. 5.  
In addition, the letter stated the following:

We have received medical evidence January 
28, 2000 from Glenview Terrace Nursing 
Center which shows [redacted] is entitled 
to Aid and Attendance benefits from that 
time.  However, in order to determine if 
an earlier effective date of benefits can 
be granted, we must have you provide VA 
with a list of health care providers that 
have provided medical care to [redacted] 
since 1976.  Additionally, please provide 
the addresses and dates of treatment for 
each of these facilities, so that we may 
determine exactly when [redacted] came to 
be in need of Aid and Attendance.  

See April 28, 2004 letter, pg. 1.  

The Board finds that the above-cited portions of the April 
2004 letter clearly satisfy element (1) of the VCAA notice 
requirement in that they inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim, namely medical evidence showing that 
his spouse was in need of aid and attendance of another 
person prior to January 28, 2000.  

The Board again points out that in the July 2003 joint motion 
the parties agreed that a December 1990 letter from the 
veteran constituted an informal claim for spousal aid and 
attendance and that the record should be developed to 
determine whether the veteran's spouse required aid and 
attendance during the time period prior to January 28, 2000.  
To this end, the joint motion specifically instructed the 
Board to remand the case to the RO to ensure that the record 
is sufficiently developed to determine when the veteran's 
spouse became in need of aid and attendance, the assumption 
being that such evidence was needed to show the need for aid 
and attendance prior to January 28, 2000.  The joint motion 
was signed by the veteran's attorney.  It appears to be 
disingenuous for the same attorney to now claim that the 
veteran was not provided proper notice of what was required.  

Regarding elements (2) and (3), informing the veteran about 
what evidence VA would obtain on his behalf and what evidence 
he was expected to provide, the April 2004 letter 
specifically stated that VA is responsible for getting 
"[r]elevant records held by any Federal Agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See April 28, 
2004 letter, pg. 4.  In addition, the letter stated that VA 
will make reasonable efforts to get "[r]elevant records not 
held by any Federal Agency.  This may include medical records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Id.  The 
veteran was advised that he must provide VA with enough 
information about his records so that they can request them 
from the person or agency that has them.  The veteran was 
also advised that if the holder of the records declines to 
provide the records it was his responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.  As such, the 
April 2004 letter satisfied elements (2) and (3) of the VCAA 
notice requirements.  

To satisfy the "fourth element" of the notice requirement, 
which comes from the language of 38 C.F.R. § 3.159(b)(1), VA 
must request or tell the veteran to provide any evidence in 
his possession that pertains to the claim.  This was done in 
the April 2004 letter.  Specifically, the letter advised the 
veteran that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See 
April 28, 2004 letter, pg. 2.  

Finally, the Board addresses and rejects the attorney's 
alternative argument that the RO's "generic" VCAA notice 
letter does not comply with the requirements of the statute 
or regulation.  First, the April 2004 notice issued by the RO 
was not "generic," but rather specifically related to the 
types of claim being presented, i.e. the earlier effective 
date claim.  Second, in promulgating regulations to implement 
the VCAA the Department noted that "the content of VA's 
notice to the claimant depends on the amount of information 
and evidence VA already has regarding an individual claim, 
and cannot precisely be defined by regulation."  66 Fed. Reg. 
45,620, 45,622 (Aug. 29, 2001).  The veteran and his attorney 
have been provided with numerous communications from VA over 
the course of this appeal which amply set forth what was 
needed for a successful claim.  As noted above, the Court on 
two occasions has had no adverse comments as to the adequacy 
of such prior notice. 

With respect to the attorney's argument that VA was obligated 
to inform the veteran that his November 2003 affidavit was 
insufficient to support his claim, see Additional Argument, 
dated September 3, 2004, pg. 18, the January 2004 Board 
remand discussed the November 2003 affidavit, but concluded 
that the record still
 needed to be developed to determine when the veteran's 
spouse met the requirements of aid and attendance.  The 
Board's actions should have been a clear indication to the 
veteran that the Board did not consider his affidavit, by 
itself, to be sufficient to grant the claim.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

(ii.) Timing of notice.

A review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim (by rating decision in August 2000).  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that such a situation was both a practical 
and a legal impossibility because the initial adjudication 
pre-dated the enactment of the VCAA in November 2000.  The 
claim was thereafter readjudicated, and a supplemental 
statement of the case (SSOC) was most recently provided to 
the veteran in July 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In September 2004, the veteran's 
attorney submitted lengthy written argument wherein he 
acknowledged that the veteran has no additional medical 
evidence to submit.  See Additional Argument dated September 
3, 2004, pg. 17.  Therefore, because appropriate notice was 
provided and the claim was subsequently readjudciated after 
the veteran was accorded the opportunity to provide evidence 
and argument in support of his claim, there is no prejudice 
to the veteran in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's attorney argues that although the notice of 
April 28, 2004, was made prior to the July SSOC, it does not 
contain the required content needed to be given to the 
veteran and his representative and, as such, the issuance of 
the July SSOC created a procedural defect.  See Additional 
Argument, dated September 3, 2004, pgs, 13-14.  As discussed 
above, the Board finds that the April 2004 letter does indeed 
satisfy VA's notice requirements under the VCAA.  Therefore, 
the attorney's assertion that issuance of the July 2004 SSOC 
created a procedural defect is without merit.  

The April 2004 VCAA letter which was sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the April 28, 2004 letter, page 
3.  
The Board notes that the fact that the veteran's claim was 
then re-adjudicated in the July 2004 SSOC, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  As 
discussed elsewhere in this decision, as the July 2003 joint 
motion made clear, the outcome of this case hinges upon when 
the veteran's spouse became in need of aid and attendance.  
The Board's January 2004 remand and the April 2004 letter 
from the RO to the veteran were attempts to obtain such 
information.  The pertinent evidence of record includes an 
affidavit from the veteran dated in November 2003.  The 
veteran and his attorney have not identified any outstanding 
evidence.  
As noted above, the attorney has stated that the veteran has 
no additional medical evidence to submit.  

The Board acknowledges the attorney's request that an 
independent medical opinion be obtained to determine whether 
or not it is factually ascertainable that the veteran's 
spouse required aid and attendance during the period of 
October 1990 to January 28, 2000.  See Additional Argument, 
dated September 3, 2004, pgs. 9-10.  He maintains that such 
an opinion is required pursuant to 38 U.S.C.A. § 5103A(d)(1).   

The Board disagrees.  The Board believes that it is a 
misreading of the VCAA to find that VA must obtain a 
retrospective medical opinion.  The veteran, through his 
attorney, admits that there is no objective medical evidence 
showing that his spouse required aid and attendance during 
the period prior to January 28, 2000.  A careful review of 
the record confirms that absolutely no such evidence has been 
submitted or identified by the veteran or the attorney.  In 
the absence of even a scintilla of competent, objective 
contemporaneous medical evidence, any medical opinion now 
rendered as to  the question of whether the veteran's spouse 
required aid and attendance before January 28, 2000, would 
necessarily have to be (1) based on the statements of the 
claimant and/or (2) the result of speculation.  

It is now well established that a medical opinion which is 
based solely upon the statements of a claimant has no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Moreover, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).
Obtaining such a non-probative medical opinion would be a 
useless act.

It appears that the veteran's attorney would have VA obtain a 
medical opinion on the chance that a physician would opine 
that the veteran's spouse was in need of aid and attendance 
prior to January 28, 2000.  Setting aside the matter of the 
lack of probative value of such opinion, discussed 
immediately above, VA's "duty to assist is not a license for 
a 'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992); 
see also Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  

Accordingly, the Board does not find that obtaining a medical 
opinion is necessary in this case.  The Board notes in this 
connection that the veteran has been provided ample 
opportunity to obtain a medical opinion in support of his 
claim for an earlier effective date for spousal aid and 
attendance, but has not done so.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Discussion

As noted above, the July 2003 joint motion, as adopted by the 
Court, focused exclusively on the matter of "when the 
veteran's wife became in need of aid and attendance."  

The previous joint motion, in November 2001, required the 
Board to address the application of 38 C.F.R. § 3.400(o)(2) 
to this case on the theory that a claim for spousal aid and 
attendance was an increased rating claim.  The Board 
discussed the matter at length in its July 2002 decision, 
finding that 38 C.F.R. § 3.400(o)(2) was not applicable to 
claims for spousal aid and attendance.  See the Board's July 
30, 2002 decision, pages 14-22.  This matter was not raised 
in the July 2003 joint motion and the Board therefore will 
not revisit the matter.  See Chisem and Harris, both supra.  

The question that the Board must address is whether the 
evidence of record is in equipoise as to whether the 
veteran's spouse required aid and attendance during the 
period from December 15, 1990 [which has been determined in 
the November 2001 joint motion to be the date of filing of an 
informal claim of entitlement to additional compensation 
based on the veteran's spouse being in regular need of aid 
and attendance] to January 28, 2000 [the currently assigned 
effective date of such benefits].  If the Board so 
determines, an earlier effective date for spousal aid and 
attendance may be warranted.  See 38 C.F.R. § 3.401(b) 
(2004).  

The Board's inquiry thus is directed to the matter of when 
the veteran's spouse became in need of aid and attendance.  
As discussed above in connection with the standard of review 
under the VCAA, this is determined by weighing the evidence.     

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  
See Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein).  In determining whether evidence is credible, 
the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  See, 
e.g., Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Although 
the Board may not ignore the testimony of an interested 
person, it may take self interest into account.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) [while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect the competency to 
testify."] 

The Board has carefully reviewed the record.  There is no 
medical evidence in the record prior to January 28, 2000 
which shows that the veteran's spouse required aid 
and attendance.  As discussed in that portion of the Board's 
May 2001 decision which assigned that effective date (and 
which was not vacated by the Court), January 28, 2000 was the 
date of receipt of VA of a report dated January 25, 2000 from 
the Director of Admissions of the nursing home showing that 
the veteran's spouse was then a patient at the nursing home 
and required 24 hour daily skilled nursing care.  See the 
Board's May 16, 2001 decision, pages 8-9.   

The veteran, through his attorney, admits that in fact no 
pertinent medical evidence exists.  Instead, he relies on his 
November 2003 affidavit, wherein he states that his spouse 
has required around the clock care since their son's death in 
1976, initially by family members, and ultimately, at a 
residential nursing facility.  As noted in the factual 
background section above, there are earlier statements from 
the veteran to essentially the same effect.  No supporting 
documentation, such as medical evaluations or receipts of 
expenses, was submitted in connection with that affidavit or 
at any other time.  Indeed, although the RO's April 2004 
letter specifically requested basic information such as names 
and addresses of health care providers and dates of treatment 
of the veteran's spouse since 1976, nothing has been 
forthcoming.  

The question of when a person became in need of regular aid 
and attendance is a medical determination.  The veteran is 
not a medical professional and is not competent to render an 
opinion regarding whether his spouse required regular aid and 
attendance prior to January 28, 2000.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) [holding that lay persons 
are not competent to offer medical opinions]; see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

There is absolutely no objective medical evidence that the 
veteran's spouse needed aid and attendance prior to January 
2000.  The veteran would have the Board take at face value 
his own statements.  However, it strains credulity to the 
breaking point to believe that the veteran's spouse would be 
so compromised as to require constant aid and attendance 
since 1976 and yet there would not be available even a shred 
of supporting evidence, not even a bare reference to any 
health care provider.  The Board finds this utter lack of 
objective evidence to be strongly against the claim.    
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact].  In this case, the Board concludes that the 
fact that there is no such medical evidence constitutes 
"negative evidence" which far outweighs the self-serving, 
unsupported statements made by the veteran in his November 
2003 affidavit and elsewhere in the record. 

As was alluded to in the July 2003 joint motion for remand, 
absent a finding that the veteran's spouse became in need of 
aid and attendance prior to January 2000, an effective date 
cannot be assigned.  In this decision, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
For reasons stated in the un-vacated portion of the Board's 
May 16, 2001decision (see the Court's order dated December 4, 
2001) the properly assigned effective date is January 28, 
2000.  See also 38 C.F.R. § 3.401 (2004).  

In short, based on the evidence presented and the applicable 
law, the Board has concluded that entitlement to an effective 
date prior to January 28, 2000 for the award of spousal aid 
and attendance is not shown.  The benefit sought on appeal is 
accordingly denied. 


ORDER

An effective date earlier than January 28, 2000 for 
additional compensation due the veteran for having a 
dependent spouse who is in need of regular aid and attendance 
is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



